Exhibit 10.1

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into and made
effective as of July 27, 2006, by and between Toray Industries, Inc. (“Seller”)
and United Therapeutics Corporation (“Buyer”).

WHEREAS, the Seller desires to sell, assign, transfer and convey all of its
right, title and interest in and to 766,666 shares (the “Shares”) of common
stock, par value $0.01 per share, of the Buyer (the “Common Stock”) to the
Buyer, and the Buyer desires to purchase the Shares, in each case, on the terms
and subject to the conditions set forth in this Agreement.

WHEREAS, the Seller is the sole holder of all right, title and interest in and
to the Shares.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.           Purchase and Sale of the Shares.  Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined below), the Seller
shall assign, transfer and convey to the Buyer, and the Buyer shall receive and
accept from the Seller (the “Transfer”), all of the Seller’s right, title and
interest in and to the Shares.

(a)           At or prior to the Closing, the Seller shall deliver to the Bank
of New York (“BONY”), Buyer’s transfer agent for the Common Stock the following:

(i)             Stock Certificate No. NY408 representing 666,666 shares of
Common Stock , duly endorsed by an Authorized Individual (as defined below) or
accompanied by stock powers duly executed by an Authorized Individual, for
transfer to Buyer.  A Medallion Guarantee Stamp must be affixed to Stock
Certificate No. NY688 if so endorsed, or to the accompanying stock powers, if
provided.

(ii)            Stock Certificate No. NY688 representing 200,000 shares of
Common Stock accompanied by a duly executed irrevocable letter of instruction to
BONY in the form attached hereto as Exhibit A instructing BONY to (A) cancel
Stock Certificate No. NY688 representing 200,000 shares of Common Stock of
Buyer, (B) issue a new stock certificate to Seller representing 100,000 shares
of Common Stock and (C) issue a new stock certificate to Buyer representing
100,000 shares of Common Stock.  A Medallion Guarantee Stamp must be affixed to
the letter of instruction.

(iii)           A Corporate Resolution adopted by Seller’s board of directors
dated within 6 months of the Closing Date naming the individuals who are
authorized to transfer the Shares (the “Authorized Individuals”) and executed by
an individual who is not named as an Authorized Individual.  The Seller’s
corporate seal must be affixed to the Corporate Resolution. If the Seller does
not have a corporate seal, the Corporate Resolution should so indicate.

1


--------------------------------------------------------------------------------




Delivery of the items above shall be by overnight courier to BONY at the
following address:

Raymond Poplasky

Assistant Vice President

The Bank of New York Stock Transfer Administration  Dept 11E

101 Barclay Street

New York, NY 10286

Tele. # 212-815-4357

Fax    # 212-815-4920

(b)         At the Closing, the Buyer shall deliver the Purchase Price (as
defined below), by wire transfer of immediately available funds in accordance
with the Seller’s written wire instructions delivered to Buyer at least three
business days prior to the Closing.  The Purchase Price shall be $42,231,030
which represents (a) the average of the closing prices of the Common Stock for
the 30 consecutive trading days during the period beginning on June 14, 2006 and
ending on July 26, 2006 as reported by the NASDAQ National Market times (b)
766,666.

2.           Closing.  The completion of the Transfer and the payment of the
Purchase Price by the Buyer (the “Closing”) shall occur at 10:00 a.m., local
time, on July 28, 2006, or at such other date and time, and at such place as
shall be mutually agreed upon by the Buyer and the Seller, either orally or in
writing, subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 of this Agreement.  The date of the Closing is sometimes
referred to in this Agreement as the “Closing Date.”

3.             Representations and Warranties of Seller.  To induce Buyer to
enter into this Agreement, the Seller hereby represents and warrants to the
Buyer that:

(a)           The Seller has the legal right, power and authority to enter into
this Agreement and perform its obligations hereunder.

(b)           This Agreement has been duly executed by the Seller and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(c)           The execution and performance of this Agreement does not violate
any law applicable to the Seller, conflict with any agreement to which the
Seller is a party or is bound thereby, any court order or judgment addressed to
the Seller, or the constituent documents of the Seller.

(d)           The Seller owns the Shares beneficially and of record, free and
clear of all liens, claims, preemptive rights, pledges, charges, commitments,
conditions, restrictions, encumbrances, proxies or voting or other agreements
(collectively, “Liens”) and no other party has any ownership or other interests
in and to the Shares.

2


--------------------------------------------------------------------------------




(e)           The Seller will transfer to the Buyer on the Closing Date good and
valid title to the Shares, free and clear of all Liens.

(f)            The Seller is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act and the Seller has such
knowledge and experience in business and financial matters so as to enable it to
understand and evaluate the risks of its decision to sell the Shares.

(g)           The Seller acknowledges that it is not relying upon any
representations or warranties or other disclosures, express or implied, whether
prior to the date hereof or contemporaneous with the execution of this
Agreement, of the Buyer or any of its advisors or representatives, except as
provided in Section 4 hereof.  The Seller acknowledges that the Buyer is in
possession of information regarding the Buyer and the Shares which has not been
disclosed to the Seller that might be material to the Buyer’s decision to
acquire the Shares and the Seller is capable of understanding and appreciating,
and does understand and appreciate, the significance of such undisclosed
information. The Seller represents that it will not pursue any claim against the
Buyer based on or relating to the Buyer’s possession of such undisclosed
information.  The Seller understands and agrees that the Buyer’s agreement to
purchase the Shares from the Seller is conditioned on the Seller’s
acknowledgments and representations set forth in this Section 3(g).

4.             Representations and Warranties of Buyer.  To induce Seller to
enter into this Agreement, the Buyer hereby represents and warrants to the
Seller that:

(a)           The Buyer has the legal right, power and authority to enter into
this Agreement and perform its obligations hereunder.

(b)           The execution and performance of this Agreement does not violate
any law applicable to the Buyer, conflict with any agreement to which the Buyer
is a party or is bound thereby, any court order or judgment addressed to the
Buyer, or the constituent documents of the Buyer.

(c)           This Agreement has been duly executed by the Buyer and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(d)           The Buyer acknowledges that it is not relying upon any
representations or warranties or other disclosures, express or implied, whether
prior to the date hereof or contemporaneous with the execution of this
Agreement, of the Seller or any of its advisors or representatives, except as
provided in Section 3 hereof.  The Buyer acknowledges that the Seller is in
possession of information regarding the Seller which has not been disclosed to
the Buyer that might be material to the Buyer’s decision to

3


--------------------------------------------------------------------------------




purchase the Shares and the Buyer is capable of understanding and appreciating,
and does understand and appreciate, the significance of such undisclosed
information. The Buyer represents that it will not pursue any claim against the
Seller based on or relating to the Seller’s possession of such undisclosed
information.  The Buyer understands and agrees that the Seller’s agreement to
sell the Shares to the Buyer is conditioned on the Buyer’s acknowledgments and
representations set forth in this Section 4(d).

5.             Conditions to the Seller’s Obligation to Close.  The obligation
of the Seller to sell the Shares to the Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Seller’s sole benefit and
may be waived by the Seller at any time in its sole discretion by providing the
Buyer with prior written notice thereof: (a) the Buyer shall have delivered to
the Seller the Purchase Price in accordance with Section 1; and (b) the
representations and warranties of the Buyer shall be true, correct and complete
in all respects as of the date when made and as of the Closing Date as though
made at that time, and the Buyer shall have complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date.

6.             Conditions to The Buyer’s Obligation to Close.  The obligation of
the Buyer to purchase the Shares from the Seller at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Seller with prior written notice thereof: (a) the Seller shall have delivered
the Shares in accordance with Section 1; and (b) the representations and
warranties of the Seller shall be true, correct and complete in all respects as
of the date when made and as of the Closing Date as though made at that time,
and the Seller shall have complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Seller at or prior to the Closing Date.

7.             Indemnification.

(a)           Survival.  The representations and warranties of the parties
contained in this Agreement shall survive for a period of two years following
the Closing Date and claims may be asserted with respect thereto to the extent
permitted by this Section 7.  Any claim for indemnification for a breach of a
representation or warranty not made on or prior to two years following the
Closing Date will be irrevocably and unconditionally released and waived.  All
of the covenants or other agreements of the parties contained in this Agreement
shall survive until fully performed or fulfilled, unless and to the extent only
that non-compliance with such covenants or agreements is waived in writing by
the party entitled to such performance.

(b)           Indemnification.  Each party hereto shall indemnify and hold
harmless (such indemnifying party, the “Indemnifying Party”) the other party and
its respective directors, officers, employees, affiliates, stockholders, agents,
attorneys, representatives and successor (collectively, the “Indemnified
Parties”) harmless from and against any and all losses, liabilities, claims,
demands, judgments, damages (excluding incidental,

4


--------------------------------------------------------------------------------




consequential and punitive damages except to the extent an Indemnified Party has
been required to pay such damages to a third party), fines, suits, actions,
costs and expenses (individually, a “Loss” and, collectively, “Losses”):  (i) 
based upon or resulting from the failure of any of the representations or
warranties made by the Indemnifying Party in this Agreement to be true and
correct in all respects at and as of the date hereof and at and as of the
Closing Date and (ii) based upon or resulting from the breach of any covenant
contained herein on the part of the Indemnifying Party.

(c)           Indemnification Procedures.  A claim for indemnification for any
matter not involving a third-party claim may be asserted by notice to the party
from whom indemnification is sought.  In the event that any legal proceedings
shall be instituted, or that any claim shall be asserted, by any third party in
respect of which payment may be sought under this Section 7 ( an
“Indemnification Claim”), the Indemnified Party shall promptly cause written
notice of the assertion of any Indemnification Claim of which it has knowledge
which is covered by this indemnity to be forwarded to the Indemnifying Party. 
The failure of the Indemnified Party to give reasonably prompt notice of any
Indemnification Claim shall not release, waive or otherwise affect the
Indemnifying Party’s obligations with respect thereto except to the extent that
the Indemnifying Party is materially prejudiced as a result of such failure. 
The Indemnifying Party shall have the right, at its sole option and expense, to
be represented by counsel of its choice, which counsel must be reasonably
satisfactory to the Indemnified Party, and to defend against, negotiate, settle
or otherwise deal with any Indemnification Claim which relates to any Losses
indemnified against by it hereunder.  If the Indemnifying Party elects to defend
against, negotiate, settle or otherwise deal with any Indemnification Claim
which relates to any Losses indemnified against by it hereunder, it shall within
30 days (or sooner, if the nature of the Indemnification Claim so requires)
notify the Indemnified Party of its intent to do so.  If the Indemnifying Party
elects not to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim which relates to any Losses indemnified against hereunder,
the Indemnified Party may defend against, negotiate, settle or otherwise deal
with such Indemnification Claim.  If the Indemnifying Party shall assume the
defense of any Indemnification Claim, the Indemnified Party may participate, at
his or its own expense, in the defense of such Indemnification Claim; provided,
however, that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the expense of the Indemnifying Party if: 
(i) so requested by the Indemnifying Party to participate or (ii) in the
reasonable opinion of the Indemnified Party, a conflict or potential conflict
exists between the Indemnified Party and the Indemnifying Party that would make
such separate representation advisable; and provided, further, that the
Indemnifying Party shall not be required to pay for more than one such counsel
(plus any appropriate local counsel) for all Indemnified Parties in connection
with any Indemnification Claim.  The parties hereto agree to cooperate fully
with each other in connection with the defense, negotiation or settlement of any
such Indemnification Claim.  Notwithstanding anything in this Section 7(c) to
the contrary, neither the Indemnifying Party nor the Indemnified Party shall,
without the written consent of the other party (such consent not to be
unreasonably withheld or delayed), settle or compromise any Indemnification
Claim or permit a default or consent to entry of any judgment unless the
claimant and such party provide to such other party an unqualified release from
all liability in respect of the Indemnification Claim.  Notwithstanding the
foregoing, if a

5


--------------------------------------------------------------------------------




settlement offer solely for money damages is made by the applicable third party
claimant, and the Indemnifying Party notifies the Indemnified Party in writing
of the Indemnifying Party’s willingness to accept the settlement offer and pay
the amount called for by such offer, and the Indemnified Party declines to
accept such offer, the Indemnified Party may continue to contest such
Indemnification Claim, free of any participation by the Indemnifying Party, and
the amount of any ultimate liability with respect to such Indemnification Claim
that the Indemnifying Party has an obligation to pay hereunder shall be limited
to the lesser of (A) the amount of the settlement offer that the Indemnified
Party declined to accept plus the Losses of the Indemnified Party relating to
such Indemnification Claim through the date of its rejection of the settlement
offer or (B) the aggregate Losses of the Indemnified Party with respect to such
Indemnification Claim.  If the Indemnifying Party makes any payment on any
Indemnification Claim, the Indemnifying Party shall be subrogated, to the extent
of such payment, to all rights and remedies of the Indemnified Party to any
insurance benefits or other claims of the Indemnified Party with respect to such
Indemnification Claim.  After any final decision, judgment or award shall have
been rendered by a governmental body of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the Indemnified Party shall forward to the Indemnifying Party notice
of any sums due and owing by the Indemnifying Party pursuant to this Agreement
with respect to such matter, and the Indemnifying Party shall promptly pay such
sums to the Indemnified Party or Indemnified Parties, as the case may be.

8.             Further Acts.  Each party shall do and perform all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement.

9.             Entire Agreement.  This Agreement and the documents referenced
herein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. 
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

10.           Miscellaneous.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, may not be assigned by one party without the consent of the other party
and may not be amended except in a writing signed by both parties hereto.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.  If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the

6


--------------------------------------------------------------------------------




validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which taken
together will constitute one and the same instrument.

The parties have executed this Agreement effective as of the date first written
above.

 

 

TORAY INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

/s/ Masaaki Fushimi

 

 

 

 

Name: Masaaki Fushimi

 

 

 

 

Title: General Manager, Finance Dept.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Paul Mahon

 

 

 

 

Name: Paul Mahon

 

 

 

 

Title: Executive Vice-President and

 

 

 

 

         General Counsel

 

7


--------------------------------------------------------------------------------


EXHIBIT A

July 28, 2006

Raymond Poplasky

Assistant Vice President

The Bank of New York Stock Transfer Administration  Dept 11E

101 Barclay Street

New York, NY 10286

Re:          United Therapeutics Corporation

Ladies and Gentlemen:

Toray Industries, Inc. (“Toray”) has agreed to sell to United Therapeutics
Corporation (the “Company”), and the Company has agreed to purchase from Toray,
766,666 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”).

In connection with the sale of the shares described above, you are hereby
authorized and instructed, as registrar and transfer agent for the Common Stock
to:

1.                  Cancel Stock Certificates No. NY408 representing 666,666
shares of Common Stock and No. NY688 representing 200,000 shares of Common
Stock, which Certificates are delivered herewith;

2.                  Issue and register an aggregate of 766,666 shares of Common
Stock in the name of, or at the direction of, the Company and deliver such
shares to the Company in accordance with the Company’s instructions therefor;
and

3.                  Issue and register an aggregate of 100,000 shares of Common
Stock in the name of Toray Industries, Inc. and deliver a physical stock
certificate representing such shares to the following address:

[Insert address]

 

Toray Industries, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Signature Guaranteed By:

 


--------------------------------------------------------------------------------